Order entered December 7, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00701-CR

             RICHARD DOUGLAS MCCUTCHEON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. F15-71547-I

                                     ORDER

      Before the Court is appellant’s December 4, 2020 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due by January 5, 2021.


                                             /s/   BILL PEDERSEN, III
                                                   JUSTICE